Exhibit 10.1

 

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is entered into effective as of April 14, 2005 (the “Amendment Effective Date”),
among ENBRIDGE ENERGY PARTNERS, L.P., a Delaware limited partnership, as
borrower (the “Borrower”), the financial institutions party to the Credit
Agreement hereinafter referenced (collectively, the “Lenders”), and BANK OF
AMERICA, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) and as L/C Issuer (in such capacity, the “L/C Issuer”).

 

WHEREAS, the Borrower, the Lenders, the Administrative Agent, and the other
agents named therein are parties to that certain Amended and Restated Credit
Agreement dated as of January 24, 2003, as amended by that certain First
Amendment dated as of January 12, 2004 and that certain Second Amendment (the
“Second Amendment”) dated as of April 26, 2004 (as amended, the “Credit
Agreement”);

 

WHEREAS, the Borrower, the Administrative Agent and the Lenders have agreed that
the Credit Agreement be further amended and modified to effect the matters
described in Section 2 below.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.                                Definitions.  Unless otherwise defined
in this Amendment, terms used in this Amendment which are defined in the Credit
Agreement shall have the meanings assigned to such terms in the Credit
Agreement.  The interpretive provisions set forth in Section 1.02 of the Credit
Agreement shall apply to this Amendment.

 

SECTION 2.                                Amendments to the Credit Agreement. 
Subject to satisfaction of the conditions precedent set forth in Section 3 of
this Amendment, effective as of the Amendment Effective Date, the Credit
Agreement is hereby amended as follows:

 

(a)                                  The definition of “Applicable Rate” set
forth in Section 1.01 of the Credit Agreement is hereby amended by deleting the
chart set forth therein and replacing it with the following:

 

Applicable Rate

 

Pricing Level

 

Debt Ratings
S&P/Moody’s

 

Facility
Fee Rate

 

Applicable Rate for
Eurodollar Loans
and Applicable Rate
for Letters of Credit

 

Applicable
Rate for
Base Rate
Loans

 

Utilization
Fee Rate

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

A/A2 or higher

 

.070

%

.180

%

-0-

 

.100

%

2

 

A-/A3

 

.080

%

.220

%

-0-

 

.100

%

3

 

BBB+/Baa1

 

.100

%

.300

%

-0-

 

.100

%

4

 

BBB/Baa2

 

.125

%

.375

%

-0-

 

.125

%

5

 

BBB-/Baa3

 

.150

%

.600

%

-0-

 

.125

%

6

 

Lower than BBB-/Baa3 or unrated

 

.200

%

.800

%

-0-

 

.125

%

 

--------------------------------------------------------------------------------


 

(b)                                 The following definitions are hereby added
to Section 1.01 of the Credit Agreement:

 

“Administrative Questionnaire” means an Administrative Questionnaire in the form
supplied by the Administrative Agent to be completed by the Lenders.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans or participations in L/C Obligations required to be funded by it
hereunder within one Business Day following the date required to be funded by it
hereunder, unless cured, (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one Business Day following the date when due, unless cured
or the subject of a good faith dispute, or (c) has been deemed insolvent or
become the subject of a bankruptcy or insolvency proceeding.

 

(c)                                  The definition of “Eurodollar Rate” set
forth in Section 1.01 of the Credit Agreement is hereby amended to read as
follows:

 

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period.  If such rate is not available at such time for any
reason, then the “Eurodollar Rate” for such Interest Period shall be the rate
per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by the London Branch of the financial
institution then serving as the Administrative Agent (or if such financial
institution has no London Branch, by the London Branch of a major financial
institution which is reasonably selected by the Administrative Agent and
reasonably acceptable to the Borrower) to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period.”

 

(d)                                 The definition of “Letter of Credit
Sublimit” set forth in Section 1.01 of the Credit Agreement is hereby amended by
deleting “$100,000,000” and inserting “$175,000,000” in lieu thereof.

 

(e)                                  The definition of “L/C Obligations” is
amended by adding the following sentence thereto:  “For purposes of computing
the undrawn face amount of any Letter of Credit, the face amount of such Letter
of Credit shall be determined in accordance with Section 1.06.”

 

(f)                                    The definition of “Maturity Date” set
forth in Section 1.01 of the Credit Agreement is hereby amended as follows:  the
definition of “Scheduled Maturity Date” as set forth therein is hereby amended
by replacing “April 26, 2007” with “April 26, 2010”.

 

(g)                                 The following definition is hereby added to
Section 1.01 of the Credit Agreement:

 

“Platform” has the meaning specified in Section 6.02.

 

“Public Lender” has the meaning specified in Section 6.02.

 

2

--------------------------------------------------------------------------------


 

(h)                                 A new Section 1.06 is hereby added to the
Credit Agreement as follows:

 

“1.06                  Letter of Credit Amounts.  Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any related Letter of Credit Application or other document related
thereto which has been entered into by the Borrower and the LC Issuer, provides
for one or more automatic increases in the stated amount thereof, the amount of
such Letter of Credit shall be deemed to be the maximum stated amount of and
available under such Letter of Credit after giving effect to each such increase,
whether or not such maximum stated amount is in effect at such time, other than
as a result of the expiration of the applicable Letter of Credit.”

 

(i)                                     Section 2.04(a)(ii) of the Credit
Agreement is hereby amended by replacing the period at the end of
subsection (E) with “; or” and adding the following new clause (F):

 

“(F)                           a default of any Lender’s obligations to fund
under Section 2.04(c) exists or any Lender is at such time a Defaulting Lender
hereunder, unless the L/C Issuer has entered into satisfactory arrangements with
the Borrower or such Lender to eliminate the L/C Issuer’s risk with respect to
such Lender.”

 

(j)                                     Section 2.04(i) of the Credit Agreement
is hereby amended by adding the following sentence to the end thereof:  “For
purposes of computing the “actual daily maximum amount available to be drawn”
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06.”

 

(k)                                  Section 2.10(b) of the Credit Agreement
(Utilization Fee) is hereby amended by deleting “33-1/3%” and inserting “50%” in
lieu thereof.

 

(l)                                     Section 2.10(c) of the Credit Agreement
(Other Fees) is hereby amended by deleting the last sentence thereof (which was
added pursuant to the Second Amendment) and inserting the following sentence at
the end thereof:  “The term ‘Agent/Arranger Fee Letter’ shall include the letter
agreement dated April 4, 2005 between the Borrower and the Arranger.”

 

(m)                               Section 2.16 (Increase in Commitments) is
hereby added to the Credit Agreement to read as follows:

 

“2.16                  Increase in Commitments.

 

(a)                                  Request for Increase.  Provided there
exists no Default or Event of Default, upon (1) notice to the Administrative
Agent (which shall promptly notify the Lenders), and (2) contemporaneous notice
(with copy thereof to the Administrative Agent) to Persons not then Lenders
(each such Person, a “Proposed Lender”), the Borrower shall have the right to
effectuate from time to time and at any time, in accordance with the terms
hereof, an increase in the aggregate amount of the then Commitments provided
that (i) the aggregate Commitments as so increased may not exceed
$1,000,000,000, and (ii) any such request for an increase shall be in a minimum
amount of $10,000,000, and in multiples of $5,000,000 in excess thereof.  At the
time of sending such notices, the Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each Lender and
Proposed Lender is requested to respond (which shall in no event be less than
ten Business Days from the date of delivery of such notice to the Lenders).

 

3

--------------------------------------------------------------------------------


 

(b)                                 Lender Elections to Increase.  Each Lender
shall notify the Administrative Agent and the Borrower within such time period
whether or not it agrees to increase its Commitment and, if so, whether by an
amount equal to, greater than, or less than its Pro Rata Share (as it existed
immediately prior to such requested increase) of such requested increase.  Each
Proposed Lender shall notify the Administrative Agent and the Borrower within
such time period whether or not it agrees to participate in such increased
amount of the aggregate Commitments, and at what amount it proposes to
participate in such increased amount.  Unless otherwise agreed by the Borrower,
any Lender or Proposed Lender not responding within such time period shall be
deemed to have declined to increase its Commitment, or participate in the
increase in the aggregate amount of the Commitments, as the case may be.

 

(c)                                  Notification by Administrative Agent.  The
Administrative Agent shall notify the Borrower and each Lender and Proposed
Lender of the Lenders’ and Proposed Lenders’ responses to each request made
hereunder.

 

(d)                                 Effective Date and Allocations.  If the
aggregate amount of Commitments are increased in accordance with this Section,
the Administrative Agent and the Borrower shall determine the respective
effective date thereof (the “Increase Effective Date”) and the final allocation
of such increase.  The Administrative Agent shall promptly notify the Lenders
and the Proposed Lenders of such final allocation of such increase and such
Increase Effective Date.

 

(e)                                  Conditions to Effectiveness of Increase. 
As conditions precedent to each increase, (1) the Borrower shall deliver to the
Administrative Agent a certificate of a Responsible Officer dated as of the
applicable Increase Effective Date (i) certifying and attaching the resolutions
adopted by the Borrower authorizing such increase, and (ii) certifying that,
before and after giving effect to such increase, (A) the representations and
warranties of the Borrower contained in Article V of the Credit Agreement and
the other Loan Documents are true and correct on and as of such applicable
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to a different date, in which case they are true
and correct as of such earlier date, and (B) no Default or Event of Default
exists, and (2) each Proposed Lender that is becoming a Lender shall (A) be
subject to the approval of the Administrative Agent and the L/C Issuer, which
approvals shall not be unreasonably withheld or delayed, and (B) execute and
deliver a joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent, the L/C Issuer and the Borrower.  The Borrower shall
prepay any Loans outstanding on such applicable Increase Effective Date (and pay
any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep the outstanding Loans ratable with the Pro Rata Shares arising
from any nonratable increase in the Commitments under this Section and in effect
after giving effect thereto.

 

(f)                                    Conflicting Provisions.  This
Section shall supersede any provisions in Sections 2.14 or 10.01 to the
contrary.”

 

(n)                                 Section 6.02 of the Credit Agreement
(Certificates; Other Information) is hereby amended by adding the following to
the end thereof:

 

“Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto, on the Borrower’s website on the Internet at the website address listed
on Schedule 10.02, and, in either case, notifies the Administrative Agent by
email of such posting or link; or (ii) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet

 

4

--------------------------------------------------------------------------------


 

website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent), whichever date shall first occur.  Notwithstanding
anything contained herein, in every instance the Borrower shall be required to
provide paper copies of the Compliance Certificates required by
Section 6.02(b) to the Administrative Agent.  Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”).  The Borrower hereby agrees that so long as the Borrower is
the issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” on the first
page thereof; (x) by so marking Borrower Materials “PUBLIC,” the Borrower shall
be deemed to have authorized the Administrative Agent, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.08); (y) all such Borrower Materials so
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor;” and (z) the Administrative Agent shall be
entitled to treat any such Borrower Materials that are not so marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Investor” and thus unavailable to a Public Lender.  Notwithstanding the
foregoing, the Borrower shall be under no obligation to mark any Borrower
Materials “PUBLIC.”

 

(o)                                 Section 7.01(m) of the Credit Agreement
(Liens) is hereby amended by inserting the following words before the second
comma (after the words “other Liens”): “securing Indebtedness”.

 

(p)                                 Section 10.02 (Notices and Other
Communications; Facsimile Copies) is hereby amended by deleting subsections
(a) and (c), redesignating subsections (b) as subsection (e), redesignating
subsection (d) as subsection (f), and adding new subsections (a), (b), (c) and
(d) as follows:

 

“(a)                            Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i)                                     if to the Borrower, the Administrative
Agent and the L/C Issuer: to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 10.02;

 

5

--------------------------------------------------------------------------------


 

(ii)                                  in the case of notices by the
Administrative Agent or the L/C Issuer to a Lender: to the address, telecopier
number, electronic mail address or telephone number specified in its
Administrative Questionnaire; and

 

(iii)                               in the case of notices by the Borrower to a
Lender: c/o the Administrative Agent, at the address, telecopier number,
electronic mail address or telephone number specified for the Administrative
Agent on Schedule 10.02.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the L/C Issuer hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT-RELATED PERSONS (AS DEFINED BELOW) DO NOT
WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY
OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS
FROM THE BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any
Agent-Related Person have any liability to the Borrower, any Lender, the L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and

 

6

--------------------------------------------------------------------------------


 

nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent-Related Person have any liability to the Borrower, any Lender, the L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

 

(d)                                 Change of Address, Etc.  Each of the
Borrower, the Administrative Agent and the L/C Issuer may change its address,
telecopier, e-mail address or telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each Lender may
change its address, telecopier, e-mail address or telephone number for notices
and other communications hereunder by notice to the Borrower, the Administrative
Agent and the L/C Issuer.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.”

 

SECTION 3.                                Conditions of Effectiveness.  The
amendments to the Credit Agreement set forth in Section 2 of this Amendment
shall be effective on the Amendment Effective Date, provided that the
Administrative Agent shall have received the following:

 

(a)                                  a counterpart of this Amendment executed by
each of the parties hereto (which may be by telecopy transmission);

 

(b)                                 such certificates of resolutions or other
action, incumbency certificates and/or other certificates of a Responsible
Officer as the Administrative Agent may reasonably require to establish the
identities of and verify the authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Amendment;

 

(c)                                  a certificate from the appropriate
governmental authority in the Borrower’s state of organization evidencing that
the Borrower is in good standing, and a certificate of a Responsible Officer
certifying that no amendments have been made to the Borrower’s Organization
Documents since January 24, 2003, or if such amendments have been made,
certifying a copy of such amendments;

 

(d)                                 a certificate of a Responsible Officer
certifying that there has been no event or circumstance since the date of the
financial statements dated as of December 31, 2004 delivered pursuant to
Section 6.01(a) of the Credit Agreement which has or could reasonably be
expected to have a Material Adverse Effect;

 

(e)                                  an opinion of counsel to the Borrower with
respect to the Credit Agreement as amended, substantially in the form attached
as Exhibit E to the Credit Agreement;

 

(f)                                    all arrangement and upfront fees and
expenses of the Arranger required to be paid by the Borrower concurrently with
the Amendment Effective Date; and

 

(g)                                 such other assurances, certificates,
documents, consents or opinions as the Administrative Agent, the L/C Issuer, or
the Required Lenders reasonably may require and timely request.

 

SECTION 4.                                Acknowledgment and Ratification.  As a
material inducement to the Administrative Agent and the Lenders to execute and
deliver this Amendment, the Borrower agrees and acknowledges that the execution,
delivery, and performance of this Amendment shall, except as expressly provided
herein, in no way release, diminish, impair, reduce, or otherwise affect the
obligations of the Borrower under the Loan Documents, which Loan Documents shall
remain in full force and effect.

 

7

--------------------------------------------------------------------------------


 

SECTION 5.                                Qualifying Subordinated Debt. 
Borrower represents and warrants that, as of the Amendment Effective Date, the
outstanding principal balance of Qualifying Subordinated Debt is $142,100,000
plus interest which has accrued since December 31, 2004 and been added to
principal, and the holder of such Qualifying Subordinated Debt is Enbridge
Hungary Liquidity Management Limited Liability Company (“Enbridge Hungary”). 
Borrower agrees to deliver, within 30 days after the Amendment Effective Date,
an acknowledgement in form reasonably satisfactory to the Administrative Agent,
executed on behalf of such holder, that the subordination agreement executed by
Enbridge Hungary for the benefit of holders of Obligations owing under the
Credit Agreement (the “Senior Holders”) remains in full force and effect.  The
Borrower represents and warrants that no Qualifying Subordinated Debt is held by
Enbridge (U.S.) Inc.; therefore, the parties hereto agree that the subordination
agreement of Enbridge (U.S.) Inc. executed for the benefit of the Senior Holders
is terminated.

 

SECTION 6.                                Borrower’s Representations and
Warranties.  As a material inducement to the Administrative Agent and the
Lenders to execute and deliver this Amendment, the Borrower represents and
warrants to the Lenders (with the knowledge and intent that the Lenders are
relying upon the same in entering into this Amendment) that as of the Amendment
Effective Date and as of the date of its execution of this Amendment, that:

 

(a)                                  This Amendment, the Credit Agreement as
amended hereby, and each other Loan Document have been duly authorized, executed
and delivered by the Borrower and constitute its legal, valid and binding
obligations enforceable against it in accordance with their respective terms
(subject, as to the enforcement of remedies, to applicable bankruptcy,
reorganization, insolvency, moratorium and similar laws affecting creditors’
rights generally and to general principles of equity).

 

(b)                                 There has been no event or circumstance
since the date of the financial statements dated as of December 31, 2004
delivered pursuant to Section 6.01(a) of the Credit Agreement which has or could
reasonably be expected to have a Material Adverse Effect.  The representations
and warranties set forth in Article V of the Credit Agreement are true and
correct in all material respects on and as of the Amendment Effective Date,
after giving effect to this Amendment, as if made on and as of the Amendment
Effective Date except to the extent such representations and warranties relate
solely to an earlier date, in which case, they shall be true and correct as of
such date.

 

(c)                                  As of the date hereof, at the time of and
after giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.

 

(d)                                 No approval, consent, exemption,
authorization or other action by, or notice to, or filing with, any Governmental
Authority is required to be obtained or made by the Borrower by any material
statutory law or regulation applicable to it as a condition to the execution,
delivery or performance by, or enforcement against, the Borrower of this
Amendment.  The execution, delivery and performance by the Borrower of this
Amendment has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (i) violate the terms of any of
the Borrower’s Organization Documents, (ii) result in any breach of, constitute
a default under, or require pursuant to the express provisions thereof, the
creation of any consensual Lien on the properties of the Borrower under, any
Contractual Obligation to which the Borrower is a party or any order,
injunction, writ or decree of any Governmental Authority to which the Borrower
or its property is subject, or (iii) violate any Law, in each case with respect
to the preceding clauses (i) through (iii), which would reasonably be expected
to have a Material Adverse Effect.

 

SECTION 7.                                Administrative Agent, L/C Issuer and
Lenders Make No Representations or Warranties.  None of the Administrative
Agent, the L/C Issuer nor any Lender (a) makes any representation or warranty
nor assumes any responsibility with respect to any statements, warranties, or

 

8

--------------------------------------------------------------------------------


 

representations made in or in connection with the Loan Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency, or
value of the Credit Agreement, the Loan Documents, or any other instrument or
document furnished pursuant thereto, or (b) makes any representation or warranty
nor assumes any responsibility with respect to the financial condition of the
Borrower or any other Person or the performance or observance by such Persons of
any of their obligations under the Loan Documents, or any other instrument or
document furnished pursuant thereto.

 

SECTION 8.                                Costs.  The Borrower agrees to pay,
within 30 days of receipt of a corresponding reasonably-detailed statement of
related time, charges and other information, the reasonable Attorney Costs of
the Administrative Agent and all other reasonable costs and expenses of the
Administrative Agent, in connection with the preparation, execution and delivery
of this Amendment and any other documents executed by the Borrower in connection
herewith.

 

SECTION 9.                                Effect of Amendment.

 

(a)                                       This Amendment (i) except as expressly
provided herein, shall not be deemed to be a consent to the modification or
waiver of any other term or condition of the Credit Agreement or of any of the
instruments or agreements referred to therein and (ii) shall not prejudice any
right or rights which the Administrative Agent or the Lenders may now have under
or in connection with the Credit Agreement, as amended by this Amendment. 
Except as otherwise expressly provided by this Amendment, all of the terms,
conditions and provisions of the Credit Agreement shall remain the same.  It is
declared and agreed by each of the parties hereto that the Credit Agreement, as
amended hereby, shall continue in full force and effect, and that this Amendment
and such Credit Agreement shall be read and construed as one instrument.

 

(b)                                      From and after the Amendment Effective
Date, each reference in the Credit Agreement, including the schedules and
exhibits thereto and the other documents delivered in connection therewith, to
the “Credit Agreement,” “this Agreement,” “hereunder,” “hereof,” “herein,” or
words of like import, shall mean and be a reference to the Credit Agreement as
amended hereby.

 

SECTION 10.                                      Miscellaneous.  This Amendment
shall for all purposes be construed in accordance with and governed by the laws
of the State of New York and applicable federal law.  The captions in this
Amendment are for convenience of reference only and shall not define or limit
the provisions hereof.  This Amendment may be executed in separate counterparts,
each of which when so executed and delivered shall be an original, but all of
which together shall constitute one instrument.  In proving this Amendment, it
shall not be necessary to produce or account for more than one such
counterpart.  This Amendment, and any documents required or requested to be
delivered pursuant to Section 3 hereof, may be delivered by facsimile
transmission of the relevant signature pages hereof and thereof, as applicable. 
This Amendment shall be a “Loan Document” as defined in the Credit Agreement.

 

SECTION 11.                                      USA PATRIOT Act Notice.  Each
Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act.

 

SECTION 12.                                      Entire Agreement.  THE CREDIT
AGREEMENT (AS AMENDED BY THIS AMENDMENT) AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR,

 

9

--------------------------------------------------------------------------------


 

CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

 

[SIGNATURES BEGIN ON NEXT PAGE]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
date and year first above written.

 

 

ENBRIDGE ENERGY PARTNERS, L.P.,
a Delaware limited partnership, as Borrower

 

 

 

 

 

By:

ENBRIDGE ENERGY MANAGEMENT, L.L.C.,
as delegate of Enbridge Energy Company, Inc.,
its General Partner

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

Joseph F. Scott

 

 

Vice President

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as a Lender and

 

 

L/C Issuer

 

 

 

 

 

 

 

 

By:

 

 

 

 

Joseph F. Scott

 

 

Vice President

 

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

 

BANK OF MONTREAL, as Syndication Agent
and as a Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION
(formerly known as First Union National Bank), as
Co-Documentation Agent and as a Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

 

CIBC INC., as a Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

 

TORONTO DOMINION (TEXAS), INC., as
Co-Documentation Agent and as a Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

 

ABN AMRO BANK N.V., as a Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,
as a Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

 

SUNTRUST BANK, as a Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

 

UBS LOAN FINANCE LLC, as a Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------